SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the registrantþ Filed by a party other than the registranto Check the appropriate box: þ Preliminary proxy statement o Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)). o Definitive proxy statement. o Definitive additional materials. o Soliciting material under Rule14a-12. Advisors Series Trust (Name of Registrant as Specified in Its Charter) (Names of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Al Frank Fund Al Frank Dividend Value Fund Each a series of Advisors Series Trust 615 East Michigan Street Milwaukee, Wisconsin 53202 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held January 17, 2013 Dear Shareholders: The Board of Trustees of Advisors Series Trust (“AST”), an open-end registered management investment company organized as a Delaware statutory trust, has called a special meeting of shareholders (the “Meeting”) of the Al Frank Fund (the “Al Frank Acquired Fund”) and the Al Frank Dividend Value Fund (the “Dividend Value Acquired Fund” and together with the Al Frank Acquired Fund, the “Acquired Funds”), each a series of AST, to be held at the offices of U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, Milwaukee, WI 53202, on January 17, 2013 at [10:00a.m.], Central time, for the purpose of considering and approving the following proposals: PROPOSAL 1 · For shareholders of the Al Frank Acquired Fund: Approval of an Agreement and Plan of Reorganization, which provides for (a) the transfer of all the assets and liabilities of the Al Frank Acquired Fund to the Al Frank Fund (“Al Frank Acquiring Fund”), a newly created series of Northern Lights Fund Trust II (“NLFT II”), in exchange for shares of beneficial interest of the Al Frank Acquiring Fund; and (b) the distribution of the shares of beneficial interest in the Al Frank Acquiring Fund pro rata, by the Al Frank Acquired Fund to its shareholders in complete liquidation of the Al Frank Acquired Fund (the “Reorganization”). · For shareholders of the Dividend Value Acquired Fund: Approval of an Agreement and Plan of Reorganization, which provides for (a) the transfer of all the assets and liabilities of the Dividend Value Acquired Fund to the Al Frank Dividend Value Acquiring Fund (“Dividend Value Acquiring Fund”), a newly created series of Northern Lights Fund Trust II (“NLFT II”), in exchange for shares of beneficial interest of the Dividend Value Acquiring Fund; and (b) the distribution of the shares of beneficial interest in the Dividend Value Acquiring Fund pro rata, by the Dividend Value Acquired Fund to its shareholders in complete liquidation of the Dividend Value Acquired Fund (the “Reorganization”). PROPOSAL 2. To transact such other business as may properly come before the meeting or any adjournment thereof. If the Reorganizations are approved and consummated, Al Frank Asset Management, Inc. (the “Adviser”) will continue as investment adviser for the Al Frank Acquiring Fund and the Al Frank Dividend Value Acquiring Fund and the persons responsible for the day-to-day management of the Funds will not change.Each Reorganization is expected to be a tax-free reorganization for federal income tax purposes and therefore no gain or loss should be recognized by the Al Frank Acquired Fund or the Dividend Value Acquired Fund (each an “Acquired Fund” or collectively, the “Acquired Funds”) or their shareholders as a result of the Reorganization. The Trust has fixed the close of business on November 30, 2012 as the record date for determining shareholders entitled to notice of and to vote at the Special Meeting. Each share of an Acquired Fund is entitled to one vote and a proportionate fractional vote for each fractional share held.The shareholders of each Acquired Fund will vote separately with respect to the Reorganization for their Acquired Fund. Approval of the Reorganization by one Acquired Fund’s shareholders is not contingent on the approval of the Reorganization by the other Acquired Fund’s shareholders. You are cordially invited to attend the Special Meeting.If you are unable to attend the Special Meeting, please complete, date, sign and return the enclosed proxy card in the enclosed postage paid return envelope or by facsimile.It is very important that you return your signed proxy card promptly so that a quorum may be ensured and the costs of further solicitations avoided.As always, we thank you for your confidence and support. The Trust’s Board of Trustees has carefully reviewed the proposal and recommends that you vote “FOR” the proposal. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE SHAREHOLDER MEETING TO BE HELD ON JANUARY 17, 2013:This Notice, Proxy Statement and the Fund’s most recent Annual Report to shareholders are available on the internet at www.alfrankfunds.com. The proxy statement is available at www.proxyvote.com. By Order of the Board of Trustees of Advisors Series Trust /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk Secretary [Date] PROXY STATEMENT December 10, 2012 AL FRANK FUND AL FRANK DIVIDEND VALUE FUND EACH A SERIES OF ADVISORS SERIES TRUST MILWAUKEE, WISCONSIN 53202 [Phone Number] MEETING OF SHAREHOLDERS WHAT IS THIS DOCUMENT AND WHY ARE WE SENDING IT TO YOU? This Proxy Statement is being furnished in connection with the solicitation of proxies by the Board of Trustees of the Advisors Series Trust (“AST”), an open-end registered management investment company registered with the United States Securities and Exchange Commission (the “SEC”) with its principal office located at Advisors Series Trust, 615 East Michigan Street, Milwaukee, WI 53202. The proxies are to be used at a special meeting (the “Meeting”) of the shareholders of the Al Frank Fund and the Al Frank Dividend Value Fund, each a series of AST, at the offices of U.S. Bancorp Fund Services, LLC, on January 17, 2013 at [10:00a.m.], Central time, and any adjournment of the Meeting. The primary purpose of the Meeting is for shareholders of the Al Frank Fund and the Al Frank Dividend Value Fund to consider and approve the following proposals: PROPOSAL 1 · For shareholders of the Al Frank Acquired Fund: Approval of an Agreement and Plan of Reorganization, which provides for (a) the transfer of all the assets and liabilities of the Al Frank Acquired Fund to the Al Frank Fund (“Al Frank Acquiring Fund”), a newly created series of Northern Lights Fund Trust II (“NLFT II”), in exchange for shares of beneficial interest of the Al Frank Acquiring Fund; and (b) the distribution of the shares of beneficial interest in the Al Frank Acquiring Fund pro rata, by the Al Frank Acquired Fund to its shareholders in complete liquidation of the Al Frank Acquired Fund (the “Reorganization”). · For shareholders of the Dividend Value Acquired Fund: Approval of an Agreement and Plan of Reorganization, which provides for (a) the transfer of all the assets and liabilities of the Dividend Value Acquired Fund to the Al Frank Dividend Value Acquiring Fund (“Dividend Value Acquiring Fund”), a newly created series of Northern Lights Fund Trust II (“NLFT II”), in exchange for shares of beneficial interest of the Dividend Value Acquiring Fund; and (b) the distribution of the shares of beneficial interest in the Dividend Value Acquiring Fund pro rata, by the Dividend Value Acquired Fund to its shareholders in complete liquidation of the Dividend Value Acquired Fund (the “Reorganization”). PROPOSAL 2:Transacting such other business as may properly come before the Meeting or any adjournments thereof. The date of the first mailing of this Proxy Statement will be on or about December 14, 2012.This Proxy Statement contains information that shareholders of the Al Frank Acquired Fund or the Dividend Value Acquired Fund (each an “Acquired Fund” or collectively, the “Acquired Funds”) should know before voting on the Reorganization.This Proxy Statement should be reviewed and retained for future reference. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on January 17, 2013: This proxy statement is available at www.alfrankfunds.com, or by contacting the Acquired Funds (toll-free) at 888.263.6443.To obtain directions to attend the Meeting, please call the Acquired Funds (toll-free) at 888.263.6443.For a free copy of the Acquired Funds’ latest annual and/or semi-annual reports, call (toll-free) at 888.263.6443 or visit the Acquired Funds’ website at www.alfrankfunds.com or write to: Al Frank Fund Al Frank Dividend Value Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 3 WHAT IS THE PURPOSE OF THE REORGANIZATION? The primary purpose of the Reorganization is to move the Acquired Funds from AST to NLFT II.As a series of AST, the Acquired Funds retain various service providers who provide an array of services to all series of AST.These services include custody, administration, accounting, transfer agency, distribution and compliance (“Third Party Service Arrangements”).Al Frank Asset Management, Inc., the investment adviser to the Acquired Funds, has determined that the Acquired Funds could benefit from the services currently provided to series of NLFT II and, therefore, has recommended that the Acquired Funds be reconstituted as a series of NLFT II. The Adviser will continue as investment adviser for the Al Frank Acquiring Fund and the Al Frank Dividend Value Acquiring Fund (each and “Acquiring Fund and collectively the “Acquiring Funds”) and the persons responsible for the day-to-day management of the Funds will not change.Each Reorganization is expected to be a tax-free reorganization for federal income tax purposes and therefore no gain or loss should be recognized by the Acquired Funds or their shareholders as a result of the Reorganization. Currently, Third Party Service Arrangements are provided to AST by U.S. Bank (custody), U.S.Bancorp Fund Services, LLC (administration, fund accounting and transfer agency), and Quasar Distributors (distribution).Third Party Service Arrangements are provided to NLFT II by U.S. Bank, N.A. (custody), Gemini Fund Services, LLC (administration, fund accounting and transfer agency), and Northern Lights Distributors, LLC (distribution).In addition to changes in these Third Party Service Agreements, the New Fund will be overseen by a different Board of Trustees. No sales loads, commissions or other transactional fees will be imposed on shareholders in connection with the Reorganization. Al Frank Asset Management, the investment adviser to the Acquired Funds, recommends that each Acquired Fund be reorganized as a series of NLFT II. HOW WILL THE REORGANIZATION WORK? With respect to each Acquired Fund, the Reorganization will involve three steps: · the transfer of all of the assets and liabilities of the Acquired Fund to the respective Acquiring Fund in exchange for the number of full and fractional shares of the Acquiring Fund equal to the number of full and fractional shares of the corresponding Acquired Fund then outstanding; · the pro rata distribution of shares of the Acquiring Fund to shareholders of record of the corresponding Acquired Fund as of the effective date of the Reorganization in full redemption of all shares of the Acquired Fund; and · the complete liquidation and termination of the Acquired Fund. Each Acquired Fund currently offers two classes of shares, designated Investor Class shares and Advisor Class shares. Each Acquiring Fund will offer two classes of shares, which will be designated Investor Class shares and Advisor Class shares. The Investor Class shares of the Acquiring Funds have identical characteristics to the Investor Class shares of the corresponding Acquired Funds, and the Advisor Class shares of the Acquiring Funds have identical characteristics to the Advisor Class shares of the corresponding Acquired Funds. As a result of the Reorganization, Investor Class shareholders of the Acquired Funds will hold Investor Class shares of the corresponding Acquiring Fund, and Advisor Class shareholders of the Acquired Funds will hold Advisor Class shares of the corresponding Acquiring Fund. The total value of the Acquiring Fund shares that you receive in the Reorganization will be the same as the total value and class as of the shares of the Acquired Fund that you held immediately before the Reorganization.Al Frank Asset Management, Inc. (the “Adviser”) currently acts as the investment adviser to each Acquired Fund, and will continue to act as the investment adviser to each Acquiring Fund. The day-to-day investment management of the portfolio of the Acquiring Funds will be provided by the same portfolio manager that currently manages the Acquired Funds. HOW WILL APPROVAL OF THE REORGANIZATION AFFECT THE OPERATION OF THE ACQUIRED FUNDS? Approval of the Reorganization will not affect the Acquired Funds’ investment objectives, principal investment strategies, and/or associated risks.In fact, the Acquired Funds’ investment objectives, principal investment strategies and associated risks will remain unchanged. The current Adviser to each Acquired Fund will continue to act as the Adviser to each Acquiring Fund. The day-to-day investment management of the portfolio of the Acquiring Funds will be provided by the same portfolio manager that currently manages the Acquired Funds. Further, it is anticipated that the net expenses of the Acquiring Funds upon closing of the Reorganizations will be the same as the current net expenses of the corresponding Acquired Fund. The Adviser has contractually agreed to waive its fees and/or absorb expenses of(i) the Al Frank Acquiring Fund to ensure that total annual fund operating expenses (excluding interest and tax expenses, leverage interest, acquired fund fees and expenses and extraordinary expenses) for the Al Frank Acquiring Fund do not exceed 1.49% and 1.24% of the Al Frank Acquiring Fund’s average net assets, for Investor Class and Advisor Class shares, respectively, and (ii) the Dividend Value Acquiring Fund to ensure that total annual fund operating expenses (excluding interest and tax expenses, leverage interest, acquired fund fees and expenses and extraordinary expenses) for the Dividend Value Acquiring Fund do not exceed 1.98% and 1.73% of the Dividend Value Acquiring Fund’s average net assets, for Investor Class and Advisor Class shares, respectively (“Expense Cap”).The Adviser has agreed to maintain the Expense Cap through at least April 30, 2014. 4 The Reorganization will affect other services currently provided to the Acquired Funds. Currently, Third Party Service Arrangements are provided to AST by U.S. Bank N.A. (custody), U.S.Bancorp Fund Services, LLC (administration, fund accounting and transfer agency), and Quasar Distributors (distribution).Third Party Service Arrangements are provided to NLFT II by U.S. Bank, N.A. (custody), Gemini Fund Services, LLC (administration, fund accounting and transfer agency), and Northern Lights Distributors, LLC (distribution).In addition to changes in these Third Party Service Agreements, the Acquiring Funds will be overseen by a different Board of Trustees. IS THE REORGANIZATION OF THE ACQUIRED FUNDS CONTINGENT ON EACH OTHER? Shareholders of each Acquired Fund will vote separately with respect to the Reorganization of their Acquired Fund. Approval of the Reorganization by the shareholders of one Acquired Fund will have no impact on the potential Reorganization of the other Acquired Fund. It is therefore possible that the Reorganization may be approved by the shareholders of one Acquired Fund but not by shareholders of the other Acquired Fund. In that case, the Reorganization will proceed only with respect to the Acquired Fund which obtained the appropriate shareholder approval. The Adviser will continue to manage, within AST, the Acquired Fund that did not obtain shareholder approval for the Reorganization and the Board of Trustees of AST will consider what further action, if any, is appropriate. WHO IS PAYING THE EXPENSES RELATED TO THE SPECIAL MEETINGS AND THE REORGANIZATIONS? The Adviser will pay all direct costs relating to the Reorganizations, including the costs relating to the Special Meetings and the Proxy Statement IS ADDITIONAL INFORMATION ABOUT THE ACQUIRED FUNDS AVAILABLE? Yes, additional information about the Acquired Funds is available in the: · Prospectus for the Acquired Funds and for the Acquiring Funds (a copy of the Acquiring Funds’ preliminary prospectus accompanies this Proxy, but is subject to completion, as discussed below); · Annual and Semi-Annual Reports to Shareholders of the Acquired Funds; and · Statement of Additional Information, or SAI, for the Acquired Funds and a preliminary SAI for the Acquiring Funds. These documents are on file with the U.S. Securities and Exchange Commission (the “SEC”). A preliminary prospectus for the Acquiring Funds, whose shares you would own after the Reorganization, accompanies this Proxy. The preliminary prospectus for the Acquiring Funds is also available at www.proxyvote.com. The information in this preliminary prospectus is not complete and may be changed. Neither Acquiring Fund may sell its securities until the registration statement filed with the SEC is effective. The preliminary prospectus is not an offer to sell the Acquiring Funds’ securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The prospectus and the most recent annual and semi-annual reports to shareholders of the Acquired Funds have been previously mailed to shareholders. Copies of all of these documents are available upon request without charge by writing to or calling: Northern Lights Fund Trust II Advisors Series Trust 17605 Wright Street 615 East Michigan Street Omaha NE 68130 Milwaukee, Wisconsin 53202 402-493-4603 You also may view or obtain these documents from the SEC: In Person:At the SEC’s Public Reference Room in Washington, D.C. By Phone:1-202-551-8090 By Mail: Public Reference Room Securities and Exchange Commission treet, NE Washington, DC 20002 (duplicating fee required) 5 By Email: publicinfo@sec.gov (duplicating fee required) By Internet: www.sec.gov (‘Northern Lights Fund Trust II’ for information on the Acquiring Funds) (‘Advisors Series Trust’ for information on the Acquired Funds) HOW DOES THE BOARD SUGGEST THAT I VOTE? After careful consideration, the AST Board recommends that you vote “FOR” each of the proposals. Please see each proposal for a discussion of the AST Board’s considerations in making its recommendations. WILL MY VOTE MAKE A DIFFERENCE? Yes. Your vote is needed to ensure that the proposals can be acted upon. We encourage all shareholders to participate in the governance of the Acquired Funds.Additionally, your immediate response on the enclosed proxy card will help save the costs of any further solicitations. HOW DO I PLACE MY VOTE? You may provide AST with your vote via mail or in person. You may use the enclosed postage-paid envelope to mail your proxy card.Alternatively, you may vote by calling the toll-free number printed on your proxy ballot, or via the Internet at the website address printed on your proxy ballot. WHOM DO I CALL IF I HAVE QUESTIONS? We will be happy to answer your questions about this proxy solicitation. Please call shareholder services at 888.263.6443 between [8:30 a.m. and 5:00 p.m.] Central Time, Monday through Friday. BACKGROUND Al Frank Asset Management, Inc. (the “Adviser”) is proposing to bring the Acquired Funds onto the Northern Lights Fund Trust II platform of funds (“NLFT II”) by merging, or “reorganizing,” each Acquired Fund into a corresponding “shell” series (that is, a portfolio with no assets) of NLFT II (the “Reorganization”). Each Acquired Fund is advised by the Adviser. The Board of Trustees of AST (the “AST Board”) has approved the Reorganization and is now soliciting votes from shareholders to do the same. REASONS FOR THE REORGANIZATION Al Frank Asset Management, Inc., investment adviser to each of the Acquired Funds, has recommended that the Board consider and approve the Reorganizations.The Adviser’s recommendation, in part, follows discussions with the Board as to the future prospects for the Funds within AST. Among other things, the Board and the Adviser have discussed the continuing redemptions and shrinking size of the Al Frank Acquired Fund and the relatively small size of the Dividend Value Acquired Fund. After consideration of a number of alternatives, including the possible liquidation of the Acquired Funds, the Adviser has indicated that its ability to support and enhance the prospects for future success of the Acquired Funds will be served best through the transfer of the Acquired Funds to NLFT II and the Acquiring Funds. In particular, the Adviser indicated that its funds of exchange traded funds managed by its Innealta division currently engage many of the service providers that also perform services for the Acquiring Funds. The Adviser indicated that it believes significant administrative efficiencies might be recognized by the Adviser by consolidating the number of different fund services providers with which the Adviser interacts. The Adviser further noted that the Reorganizations would not in any way be detrimental to the current shareholders of the Acquired Funds and would not result in any dilution of their interests in the Acquired Funds. The Adviser noted that the Acquiring Funds would be newly-created clones of the Acquired Funds, would have the same investment objective, strategies, fees and expenses as the Acquired Funds and that the Adviser had agreed to retain the existing Expense Caps for the Acquiring Funds through at least April 30, 2014. The Adviser further noted that it believed that the Acquiring Funds (and therefore the shareholders of the Acquired Funds) would benefit from the distribution assistance to be offered by the distributor and principal underwriter of the Acquiring Funds.The Adviser noted, and the Board considered, that shareholders that did not wish to become part of NLFT II could redeem their shares from the Acquired Funds prior to the Reorganizations without the imposition of any redemption fee.The Board also considered that the Reorganizations had the benefit of being tax-free reorganizations, whereas liquidation would be a taxable event for all shareholders, so that the Reorganizations offered shareholders who wished to retain their investments with the Adviser with a tax advantaged means to do so.In addition, the Board considered that the Acquiring Funds were designed to be “clones” of the Acquired Funds, with identical investment objectives, policies and strategies and that they will continue to be managed by the Adviser and by the same portfolio managers.Further, the Board considered that the Adviser has undertaken that it will put in place an expense limitation agreement with the Acquiring Funds whereby the Adviser will agree, through at least April 30, 2014, to waive its fees or reimburse the Acquiring Funds for all expenses to the extent necessary to limit each Acquired Fund’s operating expenses at the same level as its corresponding Acquired Fund (the “Expense Cap”).The Board also considered that the Adviser has agreed to assume all of the expenses associated with the Reorganizations.The Board further noted that following the Reorganization the Adviser would no longer be entitled to recoup any expenses paid or advisory fees waived prior to the Reorganization, which would result in a direct benefit to Acquired Fund shareholders. 6 The Board also considered that the proposed Reorganizations provided certain benefits to the Adviser.These benefits included efficiencies to the Adviser resulting from the consolidation of service providers for its registered funds business and providing the Adviser with a better opportunity to retain its assets under management than a liquidation of the Funds. After consideration of these and other factors it deemed appropriate, the Board of Trustees of AST, including the Independent Trustees, approved the Reorganization Plan and has recommended such Plan to shareholders for their approval.In approving the Reorganization, the Trustees of AST determined that the proposed reorganizations would be in the best interests of each of the Acquired Funds and its shareholders, and that the interest of each Acquired Fund’s shareholders would not be diluted as a result of the Reorganization. The Board now submits to shareholders of each Acquired Fund a proposal to approve the Reorganization.If shareholders approve the Proposal, the Trustees and officers of AST will execute and implement the Reorganization Plan.If approved, the Reorganization is expected to take effect on or about 4:00 p.m. Eastern Time on January 18, 2013 (the “Closing Date”), although that date may be adjusted in accordance with the Reorganization Plan.Following the Reorganization, each of the Acquired Funds will be dissolved. COMPARISON OF THE ACQUIRED FUNDS AND THE ACQUIRING FUNDS COMPARISON OF FEES AND EXPENSES The Al Frank Acquired Fund and the Al Frank Acquiring Fund The Table of Fees and Expenses and the Examples shown below are based on fees and expenses disclosed in the prospectus for the Al Frank Acquired Fund and on estimates for the Al Frank Acquiring Fund’s Investor Class and Advisor Class shares. The Reorganization is not expected to result in an increase in shareholder fees and expenses. However, the fees charged by certain individual service providers are changing. The following table is designed to help you understand the fees and expenses that you may pay, both directly and indirectly, by investing in the Al Frank Acquiring Fund’s Investor Class and Advisor Class shares as compared to Investor Class and Advisor Class shares of the Al Frank Acquired Fund. Comparison of Fees and Expenses As of December 31, 2011 SHAREHOLDER FEES (fees paid directly from your investment) Acquired Fund Investor Class Acquiring Fund Investor Class (Pro Forma) Acquired Fund Advisor Class Acquiring Fund Advisor Class (Pro Forma) Redemption Fees (as a percentage of amount redeemed on shares held for 60 days or less) 2.00% 2.00% 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that are deducted from fund assets each year as a percentage of the value of your investment): Management Fee 1.00% 1.00% 1.00% 1.00% Distribution (12b-1)/Shareholder Servicing Fees 0.25% 0.25% NONE NONE Other Expenses(1) 0.43% 0.28%(2) 0.43% 0.28%(2) Total Annual Fund Operating Expenses 1.68% 1.52% 1.43% 1.27% Fee Waiver/Expense Reimbursement(3) (0.18)% (0.03)% (0.18)% (0.03)% Net Annual Fund Operating Expenses 1.50% 1.50% 1.25% 1.25% Other Expenses include 0.01% acquired fund fees and expenses, which causes the net annual fund operating expenses to be higher than the expense cap. These expenses are based on estimated amounts for the Acquiring Fund’s current fiscal year and include 0.01% of acquired fund fees and expenses. Pursuant to an operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its management fees and/or pay expenses of the Fund to ensure that Total Annual Fund Operating Expenses (excluding interest and tax expenses, leverage interest, acquired fund fees and expenses and extraordinary expenses) for the Fund do not exceed 1.49% and 1.24% of the Fund’s average net assets, for Investor Class and Advisor Class shares, respectively, through April 30, 2014, subject thereafter to annual re-approval of the agreement by the Trust’s Board of Trustees (the “Board of Trustees”).This operating expense limitation agreement can be terminated only by, or with the consent of, the Board of Trustees.The Adviser is permitted to seek reimbursement from the Fund for fees it waived and Fund expenses it paid for the prior three fiscal years, but only since the Reorganization of the Acquiring Fund, as long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense cap. 7 EXAMPLE This example is intended to help you compare the costs of investing in either Fund with the costs of investing in other mutual funds. The Example assumes that you invest $10,000 in each Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year, that each Fund’s operating expenses remain the same and that the Fund’s expense limitation agreement remains in force through April 30, 2013 and April 30, 2014, for the Acquired Fund and the Acquiring Fund, respectively. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Acquired Fund Investor Class Acquiring Fund Investor Class (Pro Forma) Acquired Fund Advisor Class Acquiring Fund Advisor Class (Pro Forma) The Dividend Value Acquired Fund and the Dividend Value Acquiring Fund The Table of Fees and Expenses and the Examples shown below are based on fees and expenses disclosed in the prospectus for the Dividend Value Acquired Fund and on estimates for the Dividend Value Acquiring Fund’s Investor Class and Advisor Class shares. The Reorganization is not expected to result in an increase in shareholder fees and expenses. However, the fees charged by the certain individual service providers are changing. The following table is designed to help you understand the fees and expenses that you may pay, both directly and indirectly, by investing in the Dividend Value Acquiring Fund’s Investor Class and Advisor Class shares as compared to Investor Class and Advisor Class shares of the Dividend Value Acquired Fund. Comparison of Fees and Expenses As of December 31, 2011 SHAREHOLDER FEES (fees paid directly from your investment) Acquired Fund Investor Class Acquiring Fund Investor Class (Pro Forma) Acquired Fund Advisor Class Acquiring Fund Advisor Class (Pro Forma) Redemption Fees (as a percentage of amount redeemed on shares held for 60 days or less) 2.00% 2.00% 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that are deducted from fund assets each year as a percentage of the value of your investment): Management Fee 1.00% 1.00% 1.00% 1.00% Distribution (12b-1)/Shareholder Servicing Fees 0.25% 0.25% NONE NONE Other Expenses(1) 1.17% 0.80%(2) 1.17% 0.80%(2) Total Annual Fund Operating Expenses 2.42% 2.04% 2.17% 1.79% Fee Waiver/Expense Reimbursement(3) (0.43)% (0.06)% (0.43)% (0.06)% Net Annual Fund Operating Expenses 1.99% 1.99% 1.74% 1.74% Other Expenses include 0.01% acquired fund fees and expenses, which causes the net annual fund operating expenses to be higher than the expense cap. These expenses are based on estimated amounts for the Acquiring Fund’s current fiscal year and include 0.01% of acquired fund fees and expenses. Pursuant to an operating expense limitation agreement between the Adviser and the Fund, the Adviser has agreed to waive its management fees and/or pay expenses of the Fund to ensure that Total Annual Fund Operating Expenses (excluding interest and tax expenses, leverage interest, acquired fund fees and expenses and extraordinary expenses) for the Fund do not exceed 1.98% and 1.73% of the Fund’s average net assets, for Investor Class and Advisor Class shares, respectively, through April 30, 2014, subject thereafter to annual re-approval of the agreement by the Trust’s Board of Trustees (the “Board of Trustees”).This operating expense limitation agreement can be terminated only by, or with the consent of, the Board of Trustees.The Adviser is permitted to seek reimbursement from the Fund for fees it waived and Fund expenses it paid for the prior three fiscal years, but only since the Reorganization of the Acquiring Fund, as long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense cap. 8 EXAMPLE This example is intended to help you compare the costs of investing in either Fund with the costs of investing in other mutual funds. The Example assumes that you invest $10,000 in each Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year, that each Fund’s operating expenses remain the same and that the Fund’s expense limitation agreement remains in force through April 30, 2013 and April 30, 2014, for the Acquired Fund and the Acquiring Fund, respectively. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Acquired Fund Investor Class Acquiring Fund Investor Class (Pro Forma) Acquired Fund Advisor Class Acquiring Fund Advisor Class (Pro Forma) COMPARISON OF INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES AND PRINCIPAL RISKS Comparison of the Investment Objectives and Strategies of the Acquired Funds and the Acquiring Funds. Each of the Acquired Funds is a series of Advisor Series Trust, a Delaware statutory trust, and each of the Acquiring Funds is a series of Northern Lights Fund Trust II, a Delaware statutory trust. The Acquiring Funds have been created as a shell series of Northern Lights Fund Trust II solely for the purpose of the proposed Reorganizations. Each Acquiring Fund has investment objectives and principal investment policies and strategies that are identical to those of the corresponding Acquired Fund. The Al Frank Acquired Fund and the Al Frank Acquiring Fund Investment Objectives The investment objective of both Funds is long-term capital appreciation. Principal Investment Strategies For each Fund, under normal market conditions, the Adviser selects equity securities that it believes are out of favor and undervalued. The Adviser then attempts to purchase the securities and hold them until it believes that the securities have reached their fair value. For each Fund, the Adviser selects equity securities consisting of common stocks and securities having the characteristics of common stocks, such as preferred stocks, convertible securities, rights and warrants. Each Fund may invest in securities of foreign issuers (“foreign securities”), provided that they are publicly traded in the United States, including in American Depositary Receipts (“ADRs”). The Adviser screens a universe of more than 6,000 stocks in order to identify those with low price-to-earnings ratios, price-to-book values, and price-to-revenues ratios relative to its historical norms, its industry peers or the overall market. The Adviser utilizes these and other fundamental valuation metrics as well as its assessments of a company’s long-term growth prospects and risk characteristics, in order to establish a target price for each stock. The target price represents the price at which the Adviser believes the stock is fairly valued. Those stocks with significant appreciation potential relative to these target prices and perceived risk characteristics become available for selection. The Adviser employs a go-anywhere style focused on uncovering undervalued stocks independent of market capitalization. Each Fund’s portfolio is expected to hold both dividend and nondividend paying stocks and seeks broad market diversification via exposure to a significant number of major market sectors and industry groups. Both Funds may lend their portfolio securities to broker-dealers amounting to no more than 33-1/3% of the total assets of the Fund (including any collateral posted) or 50% of the total assets of the Fund (excluding any collateral posted) in order to earn additional income. Benchmark The primary comparative benchmark for each Fund is the S&P 500® Index and the secondary comparative benchmark for each Fund is the Russell 3000® Index. Portfolio Manager Mr. John Buckingham serves as the portfolio manager for each Fund. Investment Risks Many factors affect performance and neither Fund can guarantee that it will achieve its investment objective. When you redeem your shares of a Fund, the shares could be worth more or less than what you paid for them. As a result, an investor could lose money on an investment in either Fund. An investment in the Funds is not insured or guaranteed by the Federal Deposit Insurance Corporation or any government agency. Each Fund is subject to the following principal risks: · Management Risk – The Fund’s ability to achieve its investment objective depends on the ability of the Adviser to correctly identify economic trends and select stocks, particularly in volatile stock markets. · Market Risk – The value of stocks and other securities the Fund holds or the overall stock market may decline over short or extended periods. 9 · Small- and Medium-Sized Companies Risk – Small- and medium-sized companies may be more vulnerable to adverse business or economic events than stocks of larger companies. These stocks present greater risks than securities of larger, more diversified companies. · Equity Risk – The equity securities held in the Fund’s portfolio may experience sudden, unpredictable drops in value or long periods of decline in value. This may occur because of factors that affect securities markets generally or factors affecting specific industries, sectors or companies in which the Fund invests. · Securities Lending Risk – There are certain risks associated with securities lending, including the risk that when lending portfolio securities, the securities may not be available to the Fund on a timely basis and the Fund may, therefore, lose the opportunity to sell the securities at a desirable price. · Value Style Investing Risk – The Adviser follows an investing style that favors value investments. The value investing style may over time go in and out of favor. At times when the value investing style is out of favor, the Fund may underperform other funds that use different investing styles. · Foreign Securities Risk – The Fund may also invest in foreign securities which are subject to special risks. Foreign securities can be more volatile than domestic (U.S.) securities. Securities markets of other countries are generally smaller than U.S. securities markets. Many foreign securities may be less liquid and more volatile than U.S. securities, which could affect the Fund’s investments. The Dividend Value Acquired Fund and the Dividend Value Acquiring Fund Investment Objectives The investment objectives of both Funds are long-term total return from both capital appreciation and, secondarily, dividend income. Principal Investment Strategies For each Fund, under normal market conditions the Adviser will invest at least 80% of the Fund’s assets in equity securities, and both Funds primarily invest in equity securities that pay or are expected to pay dividends. Both Funds may invest in companies of any size, from larger, well-established companies to smaller companies. For both Funds, the Adviser will select dividend-paying equity securities consisting of common stocks and securities having the characteristics of common stocks, such as preferred stocks, convertible securities, rights and warrants, on the basis of fundamental corporate analysis. Both Funds may also invest in foreign securities, provided that they are publicly traded in the United States, including in ADRs. For both Funds, the Adviser screens a universe of more than 6,000 stocks in order to identify those with low price-to-earnings ratios, price-to-book values, and price-to-revenues ratios relative to their historical norms, their industry peers or the overall market. Both Funds’ portfolios seek broad diversification via exposure to a significant number of major market sectors and industry groups. For both Funds, the Adviser may sell positions as they reach or approach their target price, if a lower target price results from a reassessment of earnings or valuation multiples, or if a more attractive stock is identified. Benchmark The primary comparative benchmark for each Fund is the S&P 500® Index and the secondary comparative benchmark for each Fund is the Russell 3000® Index. Portfolio Manager Mr. John Buckingham serves as the portfolio manager for each Fund. Investment Risks Many factors affect performance and neither Fund can guarantee that it will achieve its investment objective. When you redeem your shares of a Fund, the shares could be worth more or less than what you paid for them. As a result, an investor could lose money on an investment in either Fund. An investment in the Funds is not insured or guaranteed by the Federal Deposit Insurance Corporation or any government agency. Each Fund is subject to the following principal risks: · Management Risk – The Fund’s ability to achieve its investment objective depends on the ability of the Adviser to correctly identify economic trends and select stocks, particularly in volatile stock markets. · Market Risk – The value of stocks and other securities the Fund holds or the overall stock market may decline over short or extended periods. 10 · Small- and Medium-Sized Companies Risk – Small- and medium-sized companies may be more vulnerable to adverse business or economic events than stocks of larger companies. These stocks present greater risks than securities of larger, more diversified companies. · Equity Risk – The equity securities held in the Fund’s portfolio may experience sudden, unpredictable drops in value or long periods of decline in value. This may occur because of factors that affect securities markets generally or factors affecting specific industries, sectors or companies in which the Fund invests. · Value Style Investing Risk – The Adviser follows an investing style that favors value investments. The value investing style may over time go in and out of favor. At times when the value investing style is out of favor, the Fund may underperform other funds that use different investing styles. · Foreign Securities Risk – The Fund may also invest in foreign securities which are subject to special risks. Foreign securities can be more volatile than domestic (U.S.) securities. Securities markets of other countries are generally smaller than U.S. securities markets. Many foreign securities may be less liquid and more volatile than U.S. securities, which could affect the Fund’s investments. COMPARISON OF FUNDAMENTAL INVESTMENT RESTRICTIONS Limitations and Restrictions The fundamental investment restrictions of the Acquired Funds and their corresponding Acquiring Funds are identical, and are set forth below. The fundamental restrictions of each Fund may not be changed without shareholder approval. Each Fund’s investment objectives are fundamental. In addition, the Acquired Al Frank Fund and the Acquiring Al Frank Fund may not: 1. Issue senior securities, borrow money or pledge its assets, except that (i) the Fund may borrow from banks in amounts not exceeding one-third of its total assets (including the amount borrowed); and (ii) this restriction shall not prohibit the Fund from engaging in options transactions or short sales; 2. Purchase securities on margin, except such short-term credits as may be necessary for the clearance of transactions and except that the Fund may borrow money from banks to purchase securities; 3. Act as underwriter (except to the extent the Fund may be deemed to be an underwriter in connection with the sale of securities in its investment portfolio); 4. Invest 25% or more of its total assets, calculated at the time of purchase and taken at market value, in any one industry (other than U.S. Government securities); 5. Purchase or sell real estate or interests in real estate or real estate limited partnerships (although the Fund may purchase and sell securities which are secured by real estate and securities of companies which invest or deal in real estate); 6. Purchase or sell commodities or commodity futures contracts, except that the Fund may purchase and sell foreign currency contracts in accordance with any rules of the Commodity Futures Trading Commission; 7. Make loans of money (except for purchases of debt securities consistent with the investment policies of the Fund and except for repurchase agreements); or 8. Make investments for the purpose of exercising control or management. In addition, the Acquired Dividend Value Fund and the Acquiring Dividend Value Fund may not: 1. Issue senior securities, borrow money or pledge its assets, except that (i) the Fund may borrow from banks in amounts not exceeding one-third of its total assets (including the amount borrowed); and (ii) this restriction shall not prohibit the Fund from engaging in options transactions or short sales; except as the 1940 Act, any rule thereunder, or SEC staff interpretation thereof, may permit; the regulatory limits allow the Fund to borrow up to 5% of its total assets for temporary purposes and to borrow from banks, provided that if borrowings exceed 5%, the Fund must have assets totaling at least 300% of the borrowing when the amount of the borrowing is added to the Fund’s other assets; the effect of this provision is to allow the Fund to borrow from banks amounts up to one-third (33-1/3%) of its total assets, including those assets represented by the borrowing; 2. Purchase securities on margin, except such short-term credits as may be necessary for the clearance of transactions and except that the Fund may borrow money from banks to purchase securities; 3. Act as underwriter (except to the extent the Fund may be deemed to be an underwriter in connection with the sale of securities in its investment portfolio); 11 4. Invest 25% or more of its total assets, calculated at the time of purchase and taken at market value, in any one industry (other than U.S. Government securities); 5. Purchase or sell real estate or interests in real estate or real estate limited partnerships (although the Fund may purchase and sell securities which are secured by real estate and securities of companies which invest or deal in real estate); 6. Purchase or sell commodities or commodity futures contracts, except that the Fund may purchase and sell foreign currency contracts in accordance with any rules of the Commodity Futures Trading Commission; 7. Make loans of money (except for purchases of debt securities consistent with the investment policies of the Fund and except for repurchase agreements); or 8. Make investments for the purpose of exercising control or management. The following lists the non-fundamental investment restrictions applicable to the Funds.These restrictions can be changed by the Board of Trustees, but the change will only be effective after notice is given to shareholders of the Fund. The non-fundamental investment restrictions applicable to each Acquiring Fund are identical to the non-fundamental investment restrictions applicable to the corresponding Acquired Fund. Each Fund may not: 1. Invest in the securities of other investment companies or purchase any other investment company’s voting securities or make any other investment in other investment companies except to the extent permitted by federal securities law; 2. Hold, in the aggregate, more than 15% of its net assets in securities with legal or contractual restrictions on resale, securities that are not readily marketable and repurchase agreements with more than seven days to maturity; or 3. Purchase or sell futures contracts. FUND PERFORMANCE The following information shows the past performance of the each Acquired Fund. The bar chart demonstrates the risks of investing in the Acquired Fund from year to year and the Average Annual Total Returns table shows how the Acquired Fund’s average annual total returns compare with that of a broad measurement of market performance. If the Reorganization is approved by shareholders of an Acquired Fund, the corresponding Acquiring Fund will acquire all of the assets and liabilities of the Acquired Fund. The Acquiring Fund also will assume the performance history of the corresponding Acquired Fund. Past performance is not necessarily indicative of future performance. Al Frank Fund – Investor Class Calendar Year Total Returns as of 12/31 The Al Frank Acquired Fund’s calendar year-to-date return as of September 30, 2012 was 13.36%.During the period shown in the bar chart, the best performance for a quarter was 30.95% (for the quarter ended June 30, 2003).The worst performance was -27.79% (for the quarter ended September 30, 2002). 12 Average Annual Total Returns For the Periods Ended December 31, 2011 One Year 5 Years 10 Years Since Inception(1) Investor Class Return Before Taxes -4.60% -2.16% 5.28% 9.09% Return After Taxes on Distributions -7.76% -3.14% 4.64% 8.51% Return After Taxes on Distributions and Sale of Fund Shares 1.22% -1.79% 4.64% 8.16% Advisor Class Return Before Taxes -4.40% -1.89% 5.44% 9.21% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 2.11% -0.25% 2.92% 3.66% Russell 3000® Index (reflects no deduction for fees, expenses, or taxes) 1.03%
